                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

VEOLIA WATER SOLUTIONS &                    )
TECHNOLOGIES SUPPORT                        )
                                            )
                      Petitioner,           )
v.                                          )       JUDGMENT
                                            )
                                            )       No. 5:21-CV-317-FL
WESTECH ENGINEERING, INC.,                  )
                                            )
                       Respondent.          )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, Chief United States District Judge, for
consideration of petitioner’s renewed motion to compel arbitration.

IT IS ORDERED, ADJUDGED AND DECREED, in accordance with the court’s order
entered September 1, 2021, that petitioner’s motion to compel arbitration is granted.

This Judgment Filed and Entered on September 1, 2021, and Copies To:
Anthony J. Biller / Larry Love Coats (via CM/ECF Notice of Electronic Filing)
John Christopher Jackson / Clifton E. McCann (via CM/ECF Notice of Electronic Filing)


September 1, 2021                    PETER A. MOORE, JR., CLERK

                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk




          Case 5:21-cv-00317-FL Document 76 Filed 09/01/21 Page 1 of 1
